      Case 7:19-cv-00411 Document 16 Filed on 01/02/20 in TXSD Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

 NORTH AMERICAN BUTTERFLY
 ASSOCIATION DBA NATIONAL BUTTERFLY
 CENTER, et. al.,
                      Plaintiff,
      v.                                                           Case No.: 7:19-cv-00411

 NEUHAUS & SONS, LLC, et al.,
                       Defendants.

                     WEBUILDTHEWALL, INC.'S RULE 7.1 DISCLOSURE

   Pursuant to Federal Rule of Civil Procedure 7.1, defendant WeBuildTheWall, Inc. ("WBTW")

states as follows:


    I. A nongovernmental corporate party must file a disclosure statement that (1) identifies

        any parent corporation and any publicly held corporation owning 10% or more of its

        stock; or (2) states that there is not such corporation:

        There is no such corporation.



Dated: January 2, 2020                       ROERIG OLIVEIRA AND FISHER

                                             Isl David G. Oliveira
                                             David George Oliveira
                                             Attorney-in-Charge
                                             Federal ID No. 34165
                                             Texas Bar No. 15254675
                                             10255 N 10th Street
                                             McAllen, Texas 78504
                                             Telephone: (956) 393-6300
                                             Facsimile: (956) 386-1625
                                             Email: doliveira@rofllp.com
     Case 7:19-cv-00411 Document 16 Filed on 01/02/20 in TXSD Page 2 of 2




                                           BARNES & THORNBURG LLP
                                           Thomas G. Haskins, Jr.
                                           Federal ID No. 2257983
                                           Texas Bar No. 24087681
                                           2121 North Pearl Street, Suite 700
                                           Dallas, Texas 75201
                                           Telephone: (214) 258-4200
                                           Facsimile: (214) 258-4199
                                           Email:      thaskins@btlaw.com

                                           Counsel for Defendant WeBuildTheWall, Inc.




                               CERTIFICATE OF SERVICE
       I hereby certify that all counsel of record who have consented to electronic service are

being served with a copy of this document via the Court's CM/ECF system on this 2nd day of

January, 2020.



                                           Isl David George Oliveira
                                           David George Oliveira




                                              2
